Title: To George Washington from Thomas FitzSimons, 10 May 1791
From: FitzSimons, Thomas
To: Washington, George



sir
Philada 10 May 1791.

I have no better Apology to Offer for Giving you the trouble of this letter than that it is written at the desire of some of Mr Peter’s friends who wish him to be honored with the Appointment held by the late Judge Hopkinson.
of his fitness for the Station I presume not to say any thing but as delicacy, on his part will prevent his offering himself it has been thot that a doubt might arise: as to his exchanging his present situation: Upon that point I am authorised to say that the Appointment Would be very Acceptable to him and a Great gratification to many of his fellow Citizens.
I hope I shall be pardoned for haveing taken the liberty of giving this information. And have the honor to be with the Greatest respect sir Your Most Obdt & Most hble servt

Thomas FitzSimons

